Citation Nr: 0008999	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1962.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The 40 percent rating for duodenal ulcer disease has been 
in effect for more than twenty years, and is protected.

2.  The veteran's duodenal ulcer disease is currently 
manifested by the veteran's subjective complaints of pain, 
but by no findings of active ulcer disease.

3.  The veteran's only service-connected disability is 
duodenal ulcer disease, currently rated as 40 percent 
disabling.

4.  The veteran has employment experience as a bartender, 
electrician, and steel worker, and training as a color TV 
service and repairman.  He is currently unemployed.

5.  The veteran's service-connected disability is not of such 
severity as to preclude all forms of substantially gainful 
employment.

6.  The evidence does not establish that the veteran's 
service-connected disability has caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for duodenal ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.110-4.113, 4.114, Diagnostic 
Code 7305 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased rating for duodenal ulcer disease

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's duodenal ulcer disease has been rated as 40 
percent disabling since July 1976.  Accordingly, the rating 
is protected and may not be reduced.  A disability which has 
been continuously rated at or above any rating of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such rating except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110; 
38 C.F.R. § 3.951(b).

The Board notes the veteran has submitted no medical records 
showing complaints of, or treatment for, duodenal ulcer 
disease since 1981.  A July 1977 VA examination report 
indicates the veteran's weight was then 138 1/2 pounds.  An 
August 1980 VA hospitalization report indicates the veteran 
was advised to remain on his alcohol-free and fatty-free 
diet.  That report indicated the veteran was doing well until 
he disregarded his dietary restrictions and precautionary 
measures, and started drinking quite heavily.  A June 1981 VA 
treatment report indicates his weight was then 144 pounds.  A 
May 1981 VA treatment report indicates his weight was then 
143 pounds.

During his April 1998 VA physical examination the veteran 
reported that he experiences epigastric pain that "comes and 
goes" every day.  He reported that at times the pain is 
triggered by what he eats, and is generally relieved by 
Tagamet or Maalox.  Upon physical examination he was noted to 
weigh 138 pounds, and his nutrition and body build was noted 
to be fair.  His abdomen was noted to be flat, soft, with no 
tenderness, and with no organomegaly.  A residual scar from 
his previous July 1978 esophagogastroduodenoscopy was noted, 
which was found to be benign.  A complete blood count, 
urinalysis, blood chemistry, and chest X-ray were normal.  An 
upper gastrointestinal (GI) examination revealed surgical 
clips in the esophageal gastric area, but no lesions.  The 
stomach was noted to be normal in appearance, and emptied 
around the duodenal bulb, which was noted to be normal, as 
was the small intestine.  The impression was evidence of 
surgical clips in the esophageal gastric area, and upper GI 
tract otherwise normal.  The diagnoses were residual scar 
from ulcer surgery 20 years ago and daily abdominal pain only 
by history.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  
Duodenal ulcers are rated in accordance with 38 C.F.R. 
§ 4.114, DC 7305.  That codes provides that a severe 
condition, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, warrants a 60 
percent evaluation.  A moderately severe condition, with less 
than severe symptoms but with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, warrants a 40 percent evaluation.  A 
moderate condition, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  A mild condition, with 
recurring symptoms once or twice yearly, warrants a 10 
percent evaluation.

38 C.F.R. § 4.112 provides that minor weight loss or greater 
losses of weight for periods of brief duration are not 
considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.

In short, the medical evidence reveals no active duodenal 
ulcer disease at present, none since at least 1981, and no 
appreciable weight loss sustained over a period of time.  The 
veteran's complaint of pain is, according to his own 
statement, is associated with what he eats.  Nevertheless, 
his symptoms are generally relieved by medication.  Thus, the 
current evidence does not reveal symptomatology or findings 
such as periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, which are set forth for a 60 
percent rating under DC 7305.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Accordingly, the preponderance of the evidence is against an 
increased rating for duodenal ulcer disease.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

II.  TDIU

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A 38 C.F.R. § 4.16(a) TDIU claim 
is generally well grounded under 38 U.S.C.A. § 5107 (a) when 
a claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Norris (Robert) v. 
West, 12 Vet. App. 413, 419-20; Anderson (Bennie) v. Brown, 5 
Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

In that regard, the veteran did not fully complete his VA 
Form 21-8940 application for TDIU, so his educational level 
and job training are only partially known.  The claims file 
reveals he received VA educational assistance for 112 
correspondence lessons in color TV servicing and repair.  
Various forms in the claims file filled out by the veteran, 
and histories provided during VA examinations, reveal past 
work experience as a bartender, electrician, and worker for 
Republic Steel from 1963 to 1974, and again as a bartender 
for the American Legion from 1982 to 1988.  On his 
application for TDIU he reported last working in 1988, as an 
electrician.  Thus, the veteran has shown training and the 
ability to work in several different fields.  Based upon the 
most recent medical evidence, the veteran's employment 
history, his education, and his vocational attainment, the 
Board must find that the evidence does not show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service-connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The Court has held that where the veteran submits a well-
grounded claim for a TDIU rating, the Board may not reject 
that claim without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 38 
C.F.R. § 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991); cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(Board may not rely on its own unsubstantiated medical 
opinions).  In the present case, as noted below, the Board 
finds the veteran has not submitted a well-grounded claim for 
TDIU.

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage."  See Beaty, supra; Ferraro, 1 Vet. App. at 
332; see also Moore, supra; 38 C.F.R. § 4.16(a).

A review of the veteran's claims file reveals that service 
connection has been established only for duodenal ulcer 
disease, rated as 40 percent disabling.  The veteran contends 
he is unable to work due to his service-connected disability.

Initially, the Board finds the veteran's 38 C.F.R. § 4.16(a) 
claim not well grounded, as his sole service-connected 
disability does not meet the numerical requirements of that 
regulation, and no medical evidence has been submitted 
indicating he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  See Norris, Anderson, supra.  While the veteran 
contends he cannot work due to his duodenal ulcer disease, 
there is no evidence of this fact other than his statements.

The veteran's duodenal ulcer disease disability is not rated 
as 100 percent disabling, and this disability has not been 
shown to render it impossible for the average person to 
follow a substantially gainful occupation.

The Board has also considered the issue of whether the 
veteran's service-connected disability presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular evaluation is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected duodenal ulcer disease 
disability, as to render impractical the application of the 
regular schedular standards.  In fact, as noted above, no 
medical evidence of any complaints of, or treatment for, his 
ulcer disability since 1981 have been submitted, and no 
evidence, other than his own statements, which are at odds 
with the pathological findings of the 1998 VA examination 
report, have been submitted either as to his symptomatology 
or his employment status.  Hence, the Board concludes that 
referral to the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Accordingly, the Board finds the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities not well grounded.


ORDER

An increased rating for duodenal ulcer disease, currently 
rated as 40 percent disabling, is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

